Citation Nr: 0315222	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C. § 1151 due to death resulting from VA medical 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957, and from April 1959 to March 1968.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C. § 1151.  She responded 
with a timely Notice of Disagreement, and was sent a 
Statement of the Case by the RO.  She then filed a timely 
substantive appeal, perfecting her appeal of this issue.  In 
April 2002, she testified before the undersigned member of 
the Board, seated at the RO.  

In various statements to the RO, the appellant has presented 
arguments in support of a claim for service connection for 
the veteran's cause of death, claimed as secondary to in-
service herbicide exposure.  Such a claim was first filed by 
the appellant in July 2000.  No rating decision was issued, 
and the claim of service connection for cause of the 
veteran's death due to herbicide exposure was listed as an 
issue and discussed in a Supplemental Statement of the Case 
provided the appellant on February 21, 2002.  The appellant 
was given 60 days to perfect an appeal of any issue treated 
in the Statement of the Case not previously perfected.

At the personal hearing was conducted before the undersigned 
on April 24, 2002, service connection for the veteran's death 
as due to Agent Orange was mentioned by the undersigned as an 
issue, but no mention, contention or argument was made during 
the hearing by or on behalf of the appellant.  Thus, the 
hearing transcript does not constitute a writing that can be 
construed as an appeal of a denial of service connection for 
the veteran's death based on exposure to herbicides.  The 
next mention in the record of the Agent Orange issue was made 
by the appellant's representative in his written brief in 
April 2003, which is over a year after the February 2002 
Supplemental Statement of the Case and, even if the Board 
considers that the discussion in the Supplemental Statement 
of the Case cures the lack of an formal rating decision, 
there is still not a timely substantive appeal on record.

The claim for service connection for the cause of the 
veteran's death is distinct and separate from the pending 
claim under 38 U.S.C.A. § 1151.  A determination of cause of 
the veteran's death due to exposure to herbicides during 
service involves laws and regulations different from a claim 
in which the pertinent question has to do with treatment or 
lack of treatment by VA medical personnel, and a perfected 
appeal of a denial of a claim under 38 U.S.C.A. § 1151 is not 
to be construed as a perfected appeal of a denial of a claim 
to service connection for the cause of the veteran's death on 
some other, unrelated.  The issue of entitlement to service 
connection for cause of the veteran's death based on 
herbicide exposure during service is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence has not been presented 
indicating that VA medical care providers failed to exercise 
the degree of skill and care ordinarily required of the 
medical profession, resulting in a delayed diagnosis of the 
veteran's congestive heart failure.  


CONCLUSION OF LAW

The criteria for the award of dependency and indemnity 
compensation under 38 U.S.C. § 1151 due to death resulting 
from VA medical treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 
3.800 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2001, May 2001, and January 2002 RO 
letters to the appellant notifying her of the VCAA, she has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The appellant 
has reported that the veteran received medical care at the VA 
medical center in Nashville, TN, and these records have been 
obtained.  Additionally, private medical records have been 
obtained from Gibson General Hospital.  The appellant has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, the record has been reviewed by a physician who has 
rendered a medical opinion regarding this claim; for these 
reasons, this appeal is ready to be considered on the merits.  

The appellant seeks dependency and indemnity compensation, 
and alleges that the veteran's death resulted from improper 
medical care at VA facilities.  If a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
medical treatment, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  

The law provides that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2002).  

In addition, the additional disability or death must actually 
result from VA hospitalization, medical treatment, or 
surgical treatment, and not merely be coincidental therewith.  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 U.S.C.A. § 3.358(c)(1), (2)(2002).  

In the present case, the appellant argues not that VA 
treatment resulted in the death of the veteran, but, rather, 
that the VA's failure to properly diagnosis his heart disease 
in a more timely manner hastened his death.  A 2001 VA 
General Counsel opinion specifically addressed the issue of 
the application of 38 U.S.C.A. § 1151 to claims based on the 
failure to diagnose a pre-existing condition.  Although the 
opinion was obtained in conjunction with a claim for benefits 
under the version of 38 U.S.C.A. § 1151 effective for claims 
filed prior to October 1, 1997, the Board finds that the 
opinion is relevant to the current claim.  Specifically, the 
General Counsel concluded that § 1151 is most reasonably 
construed as authorizing benefits where VA improperly failed 
to diagnose or provide treatment for a pre-existing disease, 
if it is determined that the veteran's disability is greater 
than it would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a pre-existing disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (February 
5, 2001).  

The veteran's death certificate indicates that he died on 
August [redacted], 1998, at age 62.  The sole cause of death listed 
on the death certificate was sudden cardiopulmonary arrest.  
At the time of his death, the veteran was service-connected, 
with a 40 percent rating, for bilateral hearing loss.  This 
was the veteran's only service-connected disability.  

VA outpatient treatment records reveal that the veteran had 
been diagnosed with hypertension since at least 1987.  At 
that time, his blood pressure was described as stable and his 
hypertension was well-controlled.  Thereafter, he continued 
to receive VA outpatient medical care, and his blood pressure 
was checked periodically.  In February 1998, the veteran 
sought VA treatment for worsening shortness of breath and a 
"squeezing" sensation of the chest.  His history of 
hypertension, well-controlled, was noted.  Clinical testing 
revealed congestive heart failure, and he was begun on 
medication, with outpatient follow-up care being provided by 
the VA cardiology clinic.  

In August 1998, the veteran experienced sudden 
cardiopulmonary arrest, and was taken by ambulance to Gibson 
General Hospital, a private facility, for emergency 
treatment.  Emergency medical treatment was unsuccessful, and 
the veteran passed away on August [redacted], 1998.  The appellant 
asserts that had the veteran undergone regular testing of his 
heart, such as by echocardiogram, his congestive heart 
failure would have been diagnosed prior to February 1998, and 
additional preventive care could have been afforded him.  In 
order to determine whether the proper standard of care was 
met, the veteran's medical records were sent in November 2002 
to a VA physician for review.  

After reviewing the veteran's medical records, the VA 
physician, chief of staff at the VA medical center in West 
Haven, CT, concluded that the medical evidence revealed no 
"gross negligence, lack of proper skills, or error of 
judgment."  In his review of the evidence, the examiner 
noted that prior to February 1998, "there was no mention of 
complaints that pertained to [the] possibility of [congestive 
heart failure] or [a] cardiac event."  His prior blood 
pressure readings were "borderline high but nothing 
alarming."  The examiner concluded by citing the U.S. 
Preventive Services Task Force Guide to Clinical Preventive 
Services (2nd Edition), which states: 

There is insufficient evidence to recommend for or 
against screening middle-aged and older men and women 
for asymptomatic [coronary artery disease] using 
resting ECG, ambulatory ECG, or exercise ECG.  . . . 
Routine screening is not recommended as part of the 
periodic health visit.  

The examiner also stated that had an earlier diagnosis of the 
veteran's congestive heart failure been made, it was at least 
as likely as not he would have benefited, in terms of life 
expectancy.  However, no clinical indications could be found 
prior to February 1998 indicating a cardiology diagnostic 
work-up was necessary.  

In response, the appellant has argued that the veteran 
displayed clear symptomatology of heart disease prior to 
February 1998, and VA medical care providers were negligent 
in missing these signs and failing to order additional 
diagnostic work-up.  The appellant has also indicated that 
she is a licensed practical nurse and as such, is qualified 
to state that symptoms of the veteran's congestive heart 
failure were obvious prior to February 1998.  

If, as the appellant asserts, clear indications of congestive 
heart failure were reported by the veteran prior to February 
1998, such indications are not reflected in the medical 
record, as was noted above by the VHA medical expert.  The 
appellant argues that the failure of the veteran's symptoms 
to appear in the record indicates the negligence and 
indifference of VA medical staff, but the Board does not find 
this argument persuasive in the absence of objective 
indications of clear symptoms of congestive heart failure.  
The appellant has also stated that the veteran did not seek 
private medical care outside the VA health care system in the 
last years of his life.  The Board wonders why, if the 
veteran was exhibiting obvious indications of congestive 
heart failure or other cardiovascular disease prior to 
February 1998, and the appellant was aware of these 
indications that were recognized by the appellant but not by 
VA, alternative medical care was not sought.  Nevertheless, 
the Board finds the record, including the medical review and 
opinion received, persuasive.  

In conclusion, it is settled that the omission or failure by 
VA to diagnose or treat an underlying disease may be 
compensated under 38 U.S.C.A. § 1151 (West 2002); VAOPGCPREC 
5-2001.  This generally requires a showing that VA failed to 
diagnose and/or treat a preexisting disease or injury; that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and that the 
veteran suffered death which probably would have been avoided 
if proper diagnosis and treatment had been rendered.  Id.  As 
is noted above, the medical opinion evidence of record 
indicates that, given the facts as known to VA, VA physicians 
undertook reasonable care in diagnosing and treating the 
veteran, and did not fail to diagnosis his congestive heart 
failure after its symptoms became obvious.  For this reason, 
the Board concludes that the requirements for showing that 
death occurred due to omission or failure to diagnose or 
treat have not been met.  Because the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107 (West 2002).  

ORDER

Entitlement to dependency and indemnity compensation, under 
38 U.S.C. § 1151 due to the veteran's death resulting from VA 
medical treatment, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

